Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
(a) Paragraph 5 recites “the valve device is attached to a hosing body…”; which should recite “the valve device is attached to a housing body”;
(b) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/059903 (reference application) and claim 1 of copending Application No. 17/059960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications make obvious a battery comprising a battery element, housing body constituted by at least one laminate, the first and second housing portions being fused along a peripheral edge, a valve device in communication with the inside of the housing body and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11, 14-15, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai (JP 2006-179442A, machine translation).
Regarding claim 10, Kanai discloses a battery comprising: 
a battery element (10); a housing body (case 35) [0033]; and a valve device (tubular member 31), 
wherein the housing body is constituted by at least one laminate [0025] and includes an interior space in which the battery element is housed (Fig 1), a first housing portion that covers the interior space from a first side in a thickness direction of the battery (Fig 1), and a second housing portion that covers the interior space from a second side that is opposite to the first side in the thickness direction of the battery (Fig 1), 

    PNG
    media_image1.png
    627
    431
    media_image1.png
    Greyscale

the valve device is attached to the housing body and can make the interior space of the housing body be in communication with an external space [0026] (Fig 1), a joined edge portion is formed in the housing body as a result of the first housing portion and the second housing portion being fused (thermally melted) along respective peripheral edge portions [0025-0026], the valve device is sandwiched between the first housing portion and the second housing portion in the joined edge portion (Fig 1) [0026], an inner end of the valve device protrudes from an inner edge of the joined edge portion toward the interior space (Figs 1, 2, 4, 8), and the valve device includes: -3-No. New U.S. Patent Application 
a first portion in which a valve mechanism is formed (film body 32), the valve mechanism being configured to discharge gas generated in the interior space of the housing body to the external space outside the housing body [0029]; and a second portion in which an air passage is formed (see annotated Fig 4; Fig 8), the air passage being configured to guide gas generated in the housing body toward the valve mechanism.  

    PNG
    media_image2.png
    342
    436
    media_image2.png
    Greyscale

Regarding claim 11, Kanai discloses the battery according to claim 10, wherein the first housing portion includes a bulge portion that is arranged on an inner side of the inner edge of the joined edge portion and bulges toward the first side in the thickness direction of the battery with respect to the joined edge portion (See annotated Fig 4; Fig 8), and the inner end of the valve device is located on an inner side of an outer edge of the bulge portion (See annotated Fig 4; Fig 8).  

    PNG
    media_image3.png
    342
    436
    media_image3.png
    Greyscale

Regarding claims 14 and 15, Kanai discloses the battery according to claim 10, wherein the first portion is located on an outer side of an outer edge of the joined edge portion (See annotated Fig 4 below; Fig 8).  

    PNG
    media_image4.png
    342
    436
    media_image4.png
    Greyscale

	Regarding claims 20 and 21, Kanai discloses the battery according to claim 10, wherein the at least one laminate includes at least a base material layer (protective layer), a barrier layer (metal thin film), and a heat-sealable resin layer (resin layer) that are layered in that order, and the first housing portion and the second housing portion are arranged such that the heat-sealable resin layers face each other [0025].  
Regarding claims 22 and 23, Kanai discloses the battery according to claim 20, wherein the second portion is sandwiched between the heat-sealable resin layers in the joined edge portion (Figs 4 and 8), and -5-No. New U.S. Patent Applicationan adhesive member configured to adhere to both the second portion and the heat-sealable resin layers is arranged between an outer peripheral surface of the second portion and the heat-sealable resin layers (adhesive interposed for sealing) [0026].  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 16-17, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (JP 2006-179442A, machine translation) as applied to claim 10, 11 respectively and further in view of Kinuta et al. (US 2014/0120387).
The teachings of Kanai as discussed above are herein incorporated.
Regarding claims 12 and 13, Kanai is silent towards when viewed in a direction in which the air passage extends, an external shape of the first portion extends from an external shape of the second portion in the thickness direction of the battery.  
Kinuta teaches safety vents that allow gas generated in a laminate type body battery to the outside (Abstract) include angular pipes bent into an L-shape [0082] to allow for more 
	Regarding claims 16 and 17, Kanai discloses the battery according to claim 12, wherein the first portion is located on an outer side of an outer edge of the joined edge portion (see annotated Fig 4 below; Fig 8).  

    PNG
    media_image4.png
    342
    436
    media_image4.png
    Greyscale


	Regarding claims 18 and 19, Kanai discloses the battery according to claim 10, wherein the first portion has a larger cross-sectional area than the second portion in a cross section that is perpendicular to a direction in which the air passage extends.  
Kinuta teaches safety vents that allow gas generated in a laminate type body battery to the outside (Abstract) include angular pipes bent into an L-shape (larger cross-sectional area) [0082] to allow for more secure attachment [0085] or a taper from one end to the other (larger cross-sectional area) [0087] so that the insertion of the joint can be performed more easily [0091]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide safety vents with an L-shape bent or a taper as the vent in Kanai .

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (JP 2006-179442A, machine translation).
	The teachings of Kanai as discussed above are herein incorporated.
	Regarding claims 24 and 25, Kanai is silent towards a helium leakage amount from a secondary side to a primary side of the valve device measured in an environment at 25°C in accordance with a method defined in "vacuum spraying method" of JIS Z2331:2006 "Method for helium leak testing" is from 5.0x10-11 Pa·m3/sec to 5.0x10-6 Pa·m3/sec inclusive.  
	However, Kanai recognizes the inner surfaces of the resin layers are heat sealed to increase the certainty of hermetic sealing and joined with airtightness [0026]. While the prior art does not explicitly teach helium leakage amount, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) the battery disclosed in the prior art and the applicant.   As (the object) the battery taught by the prior art and the applicant are identical within the scope of claims 10 and 11, Kanai inherently teaches that the helium leakage amount is from 5.0x10-11 Pa·m3/sec to 5.0x10-6 Pa·m3/sec inclusive.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.  
	
	Regarding claims 26 and 27, Kanai discloses the internal pressure rising from the accommodating space is preferentially released prior to the rupture of other parts of the film clad battery where the magnitude of pressure release can be adjusted to minimize damage [0028-0030] but is silent towards a maximum distortion in a thickness direction of the housing body 
	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the amount of allowable distortion since it has been held that discovering the optimum ranges for a result effective variable such as allowable distortion involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

		
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 2009/0147441) discloses a hermetically sealed electrical storage device [0099] with a valve mechanism [0107-0115].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727